DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings (Figs 1, 2) are objected to because the unlabeled rectangular box(es) (elements 2 in fig. 1; elements 101-106 in fig. 2) shown in the drawings should be provided with descriptive text labels..  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to Claim 1, the limitation states “A method for testing an operating method for an electrical energy store having temporally successive method steps of:  wherein the operating method is defined in a first method step, wherein a simulation of the operating method is created in a second method step, wherein the operating method is applied to a test object in a third method step, wherein at least one state parameter of the test object is detected, wherein the state parameter of the test object is evaluated and compared with the simulation in a fourth method step”.  The claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01.  The omitted steps are:  the defined method steps for testing an operating method for an electrical energy store; the defined method steps for an operating method.  Due to the omission of defined method steps of claim 1, it is unclear how the wherein statements further limit the omitted method steps.  For examination purposes, any prior art relative to simulating/modeling operation of an energy 

Claims 2-13 are rejected as for being dependent on independent claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites wherein a simulation of the operating method is created in a second method step, wherein at least one state parameter of the test object is detected, wherein the state parameter of the test object is evaluated and compared with the simulation in a fourth method step [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2-5 recite(s) characterized in that operating instructions for the operating method are defined in the first method step.  characterized in that the simulation is created by means of a virtual test object and/or by means of a mathematical model.  characterized in that the virtual test object and/or the mathematical model is adjusted in a fifth method step.  characterized in that a new simulation is created using the adjusted virtual test object and/or the adjusted mathematical model in a sixth method step [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:

Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. wherein the operating method is defined in a first method step, wherein the operating method is applied to a test object in a third method step;). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. See cited references in attached PTO-892 for additional evidence).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHAEFER ET AL. (US 2011/0125433) (hereinafter “SCHAEFER”).

With respect to Claim 1, SCHAEFER teaches:
wherein the operating method is defined in a first method step, wherein a simulation of the operating method is created in a second method step, wherein the operating method is applied to a test object in a third method step, wherein at least one state parameter of the test object is detected, wherein the state parameter of the test object is evaluated and compared with the simulation in a fourth method step (See Para 0001-0064; See Figs. 1-3).  

With respect to Claim 2, SCHAEFER teaches:
characterized in that operating instructions for the operating method are defined in the first method step (101) (See Para 0001-0064; See Figs. 1-3).  

With respect to Claim 3, SCHAEFER teaches:
characterized in that the simulation is created by means of a virtual test object and/or by means of a mathematical model (See Para 0001-0064; See Figs. 1-3).  

With respect to Claim 4, SCHAEFER teaches:
characterized in that the virtual test object and/or the mathematical model is adjusted in a fifth method step (105) (See Para 0001-0064; See Figs. 1-3).  
With respect to Claim 5, SCHAEFER teaches:
characterized in that a new simulation is created using the adjusted virtual test object and/or the adjusted mathematical model in a sixth method step (106) (See Para 0001-0064; See Figs. 1-3).  

With respect to Claim 6, SCHAEFER teaches:
characterized in that the operating method comprises at least one of a charging method, a discharging method, a balancing method, and a load profile for an electrical energy store (See Para 0001-0064; See Figs. 1-3).  

With respect to Claim 7, SCHAEFER teaches:
characterized in that the apparatus (1) has a control unit (2), a measurement unit (3), a receptacle (5) for at least one test object, in particular an electrical energy store, and a power supply unit (6), wherein the apparatus (1) is configured to carry out the operating method on the test object (See Para 0001-0064; See Figs. 1-3). 

With respect to Claim 8, SCHAEFER teaches: 
characterized in that the apparatus (1) has a housing (7), in which the control unit (2), the measurement unit (3), the receptacle (5) and the power supply unit (6) are arranged (See Para 0001-0064; See Figs. 1-3).  

With respect to Claim 9, SCHAEFER teaches:
characterized in that the test object is an electrical energy store (See Para 0001-0064; See Figs. 1-3).  

With respect to Claim 10, SCHAEFER teaches:
characterized in that the receptacle (5) is suitable for receiving a plurality of test objects, wherein the test objects are arranged so as to be connected in series (See Para 0001-0064; See Figs. 1-3).  

With respect to Claim 11, SCHAEFER teaches:
characterized in that the receptacle (5) is suitable for receiving a plurality of test objects, wherein the test objects are arranged so as to be connected in parallel (See Para 0001-0064; See Figs. 1-3).  

With respect to Claim 12, SCHAEFER teaches:
characterized in that the measurement unit (3) has at least one sensor, comprising one or more of a voltage sensor, a current sensor, a temperature sensor, and a configurable input, wherein the measurement unit (3) is connected in a data-carrying manner to the control unit (2), wherein the measurement unit (3) is able to be connected to the respective test object (See Para 0001-0064; See Figs. 1-3).  

With respect to Claim 12, SCHAEFER teaches:
characterized in that the control unit (2) is configured to control the power supply unit (6), wherein the power supply unit (6) is able to be electrically conductively connected to the respective test object (See Para 0001-0064; See Figs. 1-3).  

With respect to Claim 13, SCHAEFER teaches:
characterized in that the control unit (2) is able to be connected in a data-carrying manner to a simulation unit (See Para 0001-0064; See Figs. 1-3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHEN ET AL. (US 2017/0169140) teaches SIMUALTION TEST SYSTEM OF CLUSTER-BASED MICROGRID INTEGRATED WITH ENERGY STORAGE;
BETZNER (US 2014/0129163) teaches BATTERY CAPACITY AND DURABILITY PREDICTION METHOD;
HOFMANN (US 2015/0168259) teaches SYSTEMS AND METHOD FOR DEVELOPING AND TESTING HYBRID ENERGY STORAGE DEVICES;
WAGER ET AL. (US 2016/0070631) teaches MULTIUSER-CAPABLE TEST ENVIRONMENT FOR A PLURALITY OF TEST OBJECTS;
TSAI ET AL. (US 2017/0149380) teaches EMBEDDED PHOTOVOLTAIC MONITORING DEVICE, SYSTEM AND METHOD;
BRACKER (US 2017/0160708) teaches SIMULATION APPARATUS AND METHOD FOR SUMULATING A PERIPHERAL CIRCUIT ARRANGEMENT THAT CAN BE CONNECTED TO A REGULATING DEVICE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864